Title: To James Madison from Nicolas Gouin Dufief, 20 December 1816
From: Dufief, Nicolas Gouin
To: Madison, James



Respected Sir,
Philadelphia December 20. 1816

The exalted station in which you are placed Justifies me in considering you as a patron of literature, and the whole tenor of your life confirms that belief.  Therefore, I have forwarded you a proposal for the publication of the fourth edition of my "Nature Displayed" much improved. The sale of three editions and the urgent call for a fourth induces a belief that it has become a standard elementary work, particularly so as the study of the French language is universally prevailing in the United States as well as in Europe. In order to economize and, at the same time do away the possibility of typographical errors, I have determined to have it stereotyped in this country, the art of which although new here is carried to as great perfection as in any part of Europe. In order to meet the extraordinary expences incident to the first edition of a stereotype work, I am constrained to have recourse to a subscription, and as a list of subscribers will accompany the work, I Should be proud to have it headed with the name of the first magistrate of the only free people on earth.  With Sentiments of the highest respect I have the honor to be, Sir Your most obedient & Humble Servant

N. G. Dufief

